 1

 2                                                                  JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   DAQUAN ELI TRIBBLE,                      Case No. 5:18-cv-01985-FMO (MAA)
12
                        Plaintiff,
            v.                                JUDGMENT
13

14   G. RAMIREZ, et al.,
15
                        Defendants.
16

17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the entire action is dismissed without prejudice.
20

21   DATED:
22
     August 13, 2019                     _________________/s/________________
23                                               FERNANDO M. OLGUIN
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
